                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MICHAEL HARRIS                                                                        PLAINTIFF

V.                                                                 NO. 4:18-CV-248-DMB-JMV

THE KROGER CO., et al.                                                            DEFENDANTS


                                       FINAL JUDGMENT

       In accordance with the Order entered this day, this case is DISMISSED without prejudice

with the conditions that (1) should Harris re-file this action against Kroger, any discovery in this

case be usable in the subsequent action; and (2) upon re-filing, Kroger may seek from Harris its

reasonable attorney’s fees for work and resources expended in this litigation which cannot “be

easily carried over” to the subsequent litigation.

       SO ORDERED, this 6th day of November, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
